Exhibit 10.2

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of
February 18, 2010, to be effective January 1, 2010, between ASSET ACCEPTANCE,
LLC, a Delaware limited liability company (the “Company”), a wholly owned
subsidiary of Asset Acceptance Capital Corp., a Delaware corporation (“AACC”),
and DEBORAH L. EVERLY (the “Executive”).

Recitals

A. Prior to the date hereof, the parties hereto entered into that certain
Employment Agreement, dated September 9, 2009, which amended and restated the
Employment Agreement dated October 1, 2007, as amended (collectively, the
“Earlier Employment Agreement”).

B. The parties hereto desire to amend and restate the Earlier Employment
Agreement in its entirety in the manner set forth below to, among other things,
add provisions related to a reduction of the Purchased Receivables Bonus (as
defined in this Agreement) if certain performance conditions are not met.

Agreement

In consideration of the mutual covenants and agreements contained herein, the
parties hereto agree to amend and restate the Earlier Employment Agreement in
its entirety, effective as of January 1, 2010, as follows:

1. EMPLOYMENT PERIOD. The Company hereby agrees to continue the employment of
the Executive and the Executive hereby accepts continued employment with the
Company, on the terms and subject to the conditions hereinafter set forth in
this Agreement, for the period commencing as of the date of this Agreement and
ending at midnight on December 31, 2011 (the “Initial Term”). The term of
employment shall be automatically extended for an additional one (1) year period
(the “Extended Term”) on December 31, 2011 and on each subsequent anniversary
thereafter unless at least two (2) years before December 31, 2011 or each such
subsequent anniversary date, as the case may be, either party gives the other
party notice in writing of her or its intent not to extend this Agreement, in
which case the term of this Agreement shall end as of the end of the Initial
Term or such Extended Term, as the case may be, unless sooner terminated in
accordance with Section 6 hereof, provided that the period of the Executive’s
employment under this Agreement pursuant to any such Extended Term cannot be
extended beyond midnight on December 31, 2018. Subject to the provisions set
forth below regarding Severance Benefits (as defined below), the Executive
serves at the pleasure of the Board of Directors of AACC (the “Board of
Directors”) and may be terminated at any time, at will, with or without Cause
(as defined below). The period of the Initial Term and all such Extended Terms,
subject to earlier termination under Section 6 hereof, are collectively referred
to herein as the “Employment Period”.



--------------------------------------------------------------------------------

2. POSITION AND DUTIES. Subject to the terms and conditions contained herein,
the Executive shall serve as Senior Vice President and Chief Acquisitions
Officer of the Company and AACC and, in such capacities, shall provide such
services and perform such functions, consistent with the nature of such
positions, as shall be determined from time to time by the Board of Directors or
Chief Executive Officer, or pursuant to authority of the Board of Directors, and
such other reasonable duties as are from time to time agreed to between the
Board of Directors or the Chief Executive Officer and the Executive. The
Executive shall report directly to the Chief Executive Officer and shall observe
all directives, rules, policies, regulations, customs and practices now or
hereafter established by AACC and the Company for the conduct of their business
to the extent the foregoing are not materially inconsistent with the terms of
this Agreement. The Executive understands and agrees that she may be required to
undertake normal business travel from time to time.

3. COMPENSATION; BENEFITS; EXECUTIVE TRAINING

(a) Regular Base Salary. As compensation for the performance of the Executive’s
services hereunder, the Company shall pay to the Executive an annual salary (the
“Regular Base Salary”) of $304,500 (less deductions required by law) payable in
arrears in accordance with the Company’s payroll policy as the same may be
modified by the Company from time to time. So long as this Agreement is in
effect, the Regular Base Salary shall be subject to annual review, but shall not
be reduced below $304,500.

(b) Bonus. The Executive shall be entitled to participate in such cash bonus
plans and with such terms and conditions as may be determined by the Board of
Directors from time to time (the “Bonus”), in each case with a target Bonus to
be set at 50% of the Regular Base Salary payable and in each case payable within
two and one-half months following the end of each fiscal year as to which the
Bonus relates (or such later time as is allowed in accordance with Treasury
Regulation 1.409A-3(d)). Unless otherwise expressly approved by the Board of
Directors, upon termination of employment, all rights to receive any Bonus for
any period shall also terminate; provided that:

(i) If the Executive’s employment is terminated during a fiscal year under the
circumstances contemplated by Section 6(c) and the Executive would have
otherwise been entitled to a Bonus with respect to the attainment of any
broad-based objectives tied to the performance of AACC or the Company (ignoring
whether the Executive attained any personal objectives not related to
broad-based objectives tied to the performance of AACC or the Company), the
Executive shall be entitled to receive the pro rata portion (based upon the
number of days in such fiscal year that the Executive was employed by the
Company) of the Bonus, if any, that would have been paid to the Executive
pursuant to this Section 3(b) at the time such Bonus would have been paid had
the Executive’s employment not been terminated under the circumstances
contemplated by Section 6(c), with the amount of the Bonus subject to such pro
rata portion to be calculated solely with respect to the broad-based objectives
tied to the performance of AACC or the Company (i.e., regardless of whether such
personal objectives were attained) (the “Earned Bonus”). (For example, if the
Executive’s employment is terminated under the circumstances contemplated by
Section 6(c), if the target Bonus was $152,250 (with 50% related to the
attainment of personal objectives and 50% related to the attainment of
broad-based objectives tied to the performance of AACC or the Company), and if
the broad-based objectives tied to the performance of AACC or the Company were
attained at the target level, then the Earned Bonus would be equal to the pro
rata portion (based upon the number of days in such fiscal year that the
Executive was employed by the Company) of $152,250.)

 

2



--------------------------------------------------------------------------------

(ii) If the Executive’s employment is terminated pursuant to Section 6(d) within
one (1) year of the effective date of a Change in Control (as defined below in
Section 8(b)(ii)), the Executive shall be entitled to receive the amount
described in Section 8(b)(ii).

(c) The Executive shall also be entitled to receive a bonus (the “Purchased
Receivables Bonus”) in the amount of five (5) basis points of the direct cost of
the charged-off consumer accounts receivable purchased by the Company, AACC, or
its subsidiaries (each a “Subsidiary” and collectively the “Subsidiaries”), net
of (i) any amount repaid to the Company, AACC or a Subsidiary by the seller
(A) during the period (fiscal year or quarter) for which the Purchased
Receivables Bonus is earned and (B) which is attributable to repurchases of
accounts by the seller, (ii) any proceeds received by the Company, AACC or a
Subsidiary attributable to purchased accounts immediately resold by the Company,
AACC or a Subsidiary following the purchase of the accounts and (iii) the direct
cost of any other charged-off consumer accounts receivable for which the Company
does not take title with the intention of collecting the accounts receivable for
the long-term benefit of the Company. The Purchased Receivables Bonus shall be
payable on a quarterly basis for purchases made each fiscal quarter, as of the
last pay date for the Executive in the month following each fiscal quarter,
subject to the adjustments set forth in items (i) through (iii) of the
immediately preceding sentence. Upon termination of employment, all rights to
receive any Purchased Receivables Bonus for any period shall also terminate;
provided that if the Executive’s employment is terminated during a fiscal year
under the circumstances contemplated by Section 6(c) or 6(d) and the Executive
would have otherwise been entitled to a Purchased Receivables Bonus for a period
in which the Executive’s employment is terminated, the Executive shall be
entitled to receive the Purchased Receivables Bonus, if any and to the extent
not yet paid, that would have been paid on completed purchases through the date
of termination of Executive’s employment, subject to the adjustments set forth
in items (i) through (iii) of the first sentence of this Section 3(c). Beginning
with the Purchased Receivables Bonus paid for the first fiscal quarter of 2010,
each Purchased Receivables Bonus will be reduced in accordance with the formula
set forth below upon the occurrence of the conditions set forth below:

(i) if the Rolling Four Quarter Average Miss is equal to or greater than the
Pool Performance Miss, then the Purchased Receivables Bonus will not be reduced;

(ii) if the Rolling Four Quarter Average Miss is 1% to 5% lower than the Pool
Performance Miss, then the Purchased Receivables Bonus will be reduced by 10% of
the Purchased Receivables Bonus paid for the fiscal quarter one year prior to
the most recent fiscal quarter;

 

3



--------------------------------------------------------------------------------

(iii) if the Rolling Four Quarter Average Miss is 6% to 10% lower than the Pool
Performance Miss, then the Purchased Receivables Bonus will be reduced by 20% of
the Purchased Receivables Bonus paid for the fiscal quarter one year prior to
the most recent fiscal year quarter;

(iv) if the Rolling Four Quarter Average Miss is 11% to 15% lower than the Pool
Performance Miss, then the Purchased Receivables Bonus will be reduced by 30% of
the Purchased Receivables Bonus paid for the fiscal quarter one year prior to
the most recent fiscal quarter; and

(v) if the Rolling Four Quarter Average Miss is 16% to 20% lower than the Pool
Performance Miss, then the Purchased Receivables Bonus will be reduced by 40% of
the Purchased Receivables Bonus paid for the fiscal quarter one year prior to
the most recent fiscal quarter;

“Rolling Four Quarter Average Miss” means the quotient, expressed as a
percentage, obtained by dividing (x) the positive remainder, if any, resulting
from the subtraction of the Prior Four Quarter Collections from the Prior Four
Quarter Projected Collections, by (ii) the Prior Four Quarter Projected
Collections. If the remainder resulting from the subtraction of the Prior Four
Quarter Collections from Prior Four Quarter Projected Collections is a negative
number, then the “Rolling Four Quarter Average Miss” will be zero.

“Pool Performance Miss” means the quotient, expressed as a percentage, obtained
by dividing (x) the positive remainder, if any, resulting from the subtraction
of the Baseline Four Quarter Collections from the Baseline Projected Four
Quarter Collections, by (ii) the Baseline Projected Four Quarter Collections. If
the remainder resulting from the subtraction of the Baseline Four Quarter
Collections from the Baseline Projected Four Quarter Collections is a negative
number, then the “Pool Performance Miss” will be zero.

“Prior Four Quarter Collections” means collections over the consecutive four
fiscal quarters ending with the quarter for which the Purchased Receivables
Bonus is to be paid that are attributable to charged-off consumer accounts
receivable purchased by the Company or any other Subsidiary during those four
fiscal quarters.

“Prior Four Quarter Projected Collections” means collections projected by the
Company’s yield and cash flow model to be received over the four fiscal quarters
ending with the quarter for which the Purchased Receivables Bonus is to be paid
that are attributable to charged-off consumer accounts receivable purchased by
the Company or any other Subsidiary during those four fiscal quarters.

“Baseline Four Quarter Collections” means collections over the consecutive four
fiscal quarters ending with the quarter for which the Purchased Receivables
Bonus is to be paid that are attributable to charged-off consumer accounts
receivable purchased by the Company or any other Subsidiary during the fiscal
quarter one year prior to the fiscal quarter for which the Purchased Receivables
Bonus is to be paid.

 

4



--------------------------------------------------------------------------------

“Baseline Projected Four Quarter Collections” means collections projected by the
Company’s yield and cash flow model to be received over the four fiscal quarters
ending with the quarter for which the Purchased Receivables Bonus is to be paid
that are attributable to charged-off consumer accounts receivable purchased by
the Company or any other Subsidiary during the fiscal quarter one year prior to
the fiscal quarter for which the Purchased Receivables Bonus is to be paid.

(d) Benefits. During the Employment Period, the Executive shall be entitled to
receive such other employee benefits, including, without limitation,
participation in such group health, life, and disability plans provided by the
Company, as are afforded from time to time hereafter to the other Senior
Executives (as defined below) of the Company. The Executive acknowledges and
agrees that (i) the Company does not guarantee the adoption or continuation of
any particular employee benefit plan or program or other fringe benefit during
her employment, (ii) participation by the Executive in any such plan or program
shall be subject to the rules and regulations applicable thereto,
(iii) participation by the Executive in any such plan or program may be limited
from time to time by tax or other regulations applicable to AACC and the
Company, and (iv) subject to the provisions in Section 3(b), the grant of any
Bonus or equity award shall be at the discretion of the Board of Directors and,
as a result, may or may not be equal to those of other Senior Executives based
upon such factors as base salary, prior grants, etc.

As used herein, “Senior Executive” means any officer of AACC who files Forms 3,
4 and/or 5 under Section 16(a) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”).

(e) Vacation. During the Employment Period, the Executive shall be entitled to
twenty-four (24) days paid time off (PTO) during each full calendar year to be
scheduled at the mutual convenience of the Executive and AACC and otherwise in
accordance with the policies of the Company. Any PTO not taken during a calendar
year shall be forfeited.

(f) Executive Training. The Company shall permit the Executive to participate in
executive training programs relevant to the Company’s business and the
professional development of the Executive, chosen by the Company and the
Executive and paid for by the Company.

4. EXCLUSIVITY. During the Employment Period, and excluding any periods of
vacation and sick leave to which the Executive is entitled, the Executive shall
devote her full attention and time during normal business hours to the business
and affairs of AACC and the Company, shall perform her services primarily at
AACC’s headquarters, wherever the Board of Directors may from time to time
designate them to be, and at all times use her best efforts to carry out such
responsibilities faithfully and efficiently and to advance the business of AACC
and the Company. During the Employment Period, the Executive will not be engaged
in any other business activity which, in the reasonable judgment of the Board of
Directors or its designee, conflicts with the duties of the Executive hereunder,
whether or not such activity is pursued for gain, profit or other pecuniary
advantage. It shall not be considered a violation of the foregoing for the
Executive to (i) serve on not more than two (2) for profit, private, civic or
charitable boards, provided that, other than any service by the Executive on the
Board of Directors of AACC, the Executive shall not be permitted to serve on
more than one (1) other board of directors of a company with securities
registered under the Exchange Act, (ii) deliver lectures, fulfill speaking
engagements or teach at educational institutions, and (iii) manage personal
investments, so long as such activities in clauses (i), (ii) or (iii) do not
compete with and are not provided to or for any entity that competes with or
intends to compete with AACC or the Company or any of their subsidiaries and
affiliates and do not interfere with the performance of the Executive’s
responsibilities as an employee of the Company in accordance with this
Agreement.

 

5



--------------------------------------------------------------------------------

5. REIMBURSEMENT FOR EXPENSES. Upon the presentation of itemized vouchers and
receipts to the reasonable satisfaction of the Company, the Company shall
reimburse the Executive for travel, meals, entertainment and other expenses
reasonably incurred by the Executive in the performance of her duties under this
Agreement in accordance with the Company’s expense reimbursement policy as the
same may be modified by the Company from time to time (provided that expense
reimbursement will under no circumstances occur later than sixty (60) days after
the date on which the expense is incurred).

6. TERMINATION.

(a) With or Without Cause. The Company shall be entitled to terminate this
Agreement and the employment relationship established hereby with or without
Cause immediately by giving written notice of termination to the Executive.

As used herein, “Cause” means any of the following circumstances:

(i) continual or deliberate neglect by the Executive in the performance of her
material duties under this Agreement;

(ii) failure by the Executive to devote substantially all of her working time to
the business of AACC and the Company and the Subsidiaries (the “Subsidiaries”)
in accordance with Section 4 hereof;

(iii) the Executive’s willful failure to follow the directives of the Chief
Executive Officer or the Board of Directors in any material respect; provided
that such directives are not materially inconsistent with the terms of this
Agreement;

(iv) the Executive’s engaging willfully in misconduct in connection with the
performance of any of her duties hereunder which is reasonably likely to result,
in the Board of Director’s good faith judgment, in material injury to the
reputation of AACC, the Company or any of the Subsidiaries, including, without
limitation, the misappropriation of funds;

(v) the Executive’s breach of the provisions of Section 7 of this Agreement or
any other noncompetition, noninterference, nondisclosure, confidentiality or
other similar agreement executed by the Executive with the Company, AACC or any
of its Subsidiaries; or

 

6



--------------------------------------------------------------------------------

(vi) the Executive’s engaging in conduct which is reasonably likely to result,
in the Board of Director’s good faith judgment, in material injury to the
reputation of the Company, AACC or any of its Subsidiaries, including, without
limitation, commission of a felony, fraud, embezzlement or other crime involving
moral turpitude;

provided that, with respect to the events set forth in clauses (i) through
(iii), the Executive shall have been given written notice of the act, omission
or event constituting Cause and shall not have cured such act, omission or event
within 30 days after the giving of such notice.

After the effective date of termination for Cause under this Section 6(a), the
Company shall not be obligated to make any further payments to the Executive
under this Agreement, except for all amounts due the Executive hereunder as of
such effective date for the accrued but unpaid Regular Base Salary (which shall
be paid by the end of the next payroll period following the date of
termination), plus any amounts or benefits to which the Executive may be
entitled under the terms of any employee benefit plan of the Company, as in
effect on the effective date of such termination.

(b) Resignation – Other than Retirement or Substantial Breach. In the event that
the Executive resigns, other than upon Retirement or for Substantial Breach (as
those terms are hereinafter defined), this Agreement and the employment
relationship established hereby shall terminate immediately upon the receipt by
the Company of notice of the Executive’s resignation. After the effective date
of termination under this Section 6(b), the Company shall not be obligated to
make any further payments under this Agreement, except for all amounts due the
Executive hereunder as of such effective date for the accrued but unpaid Regular
Base Salary (which shall be paid by the end of the next payroll period following
the date of termination), plus any amounts or benefits to which the Executive
may be entitled under the terms of any employee benefit plan of the Company, as
in effect on the effective date of such termination.

(c) Death, Retirement or Disability. In the event that the Executive dies,
Retires (as hereinafter defined) or becomes Disabled (as hereinafter defined)
during the term of this Agreement, this Agreement and the employment
relationship established hereby shall terminate immediately upon the date on
which the Executive dies, Retires or becomes Disabled, as the case may be. After
the effective date of termination under this Section 6(c), the Company shall not
be obligated to make any further payments under this Agreement, other than
payment to the Executive or the Executive’s heirs, devisees, executors,
administrators, legal representatives or the trustee of a revocable trust of
which the Executive is the grantor, as the case may be, of (i) all amounts due
the Executive hereunder as of such effective date for the accrued but unpaid
Regular Base Salary (which shall be paid by the end of the next payroll period
following the date of termination), plus any amounts or benefits to which the
Executive may be entitled under the terms of any employee benefit plan of the
Company, as in effect on the effective date of such termination, (ii) the pro
rata portion of the Earned Bonus, if any, due to the Executive in accordance
with Section 3(b), and (iii) the pro rata portion of the Purchased Receivables
Bonus, if any is due, to the Executive in accordance with Section 3(c).

For purposes of this Section 6(c), “Retires” or “Retirement” shall mean the
voluntary termination of employment by the Executive after the Executive attains
age sixty-five (65), and “Disabled” shall mean, as of any date, the inability of
the Executive to perform her essential duties hereunder without reasonable
accommodation for a period of six (6) months as determined in the good faith
judgment of the Board of Directors.

 

7



--------------------------------------------------------------------------------

(d) Without Cause or Substantial Breach. In the event that (i) the Company
elects to terminate the employment of the Executive without Cause, or (ii) the
Executive resigns from her employment hereunder following a Substantial Breach
(as defined in this Section 6(d) (such Substantial Breach having not been
corrected by the Company within thirty (30) days of receipt of written notice
from the Executive of the occurrence of such Substantial Breach, which notice
shall specifically set forth the nature of the Substantial Breach which is the
reason for such resignation)), then, in either such event in clause (i) or
(ii) and regardless of the time remaining in the Initial Term or Extended Term,
as the case may be, the Company shall not be obligated to make any further
payments under this Agreement, except (x) for amounts due the Executive
hereunder as of such effective date for the accrued but unpaid Regular Base
Salary (which shall be paid by the end of the next payroll period following the
date of termination), plus any amounts or benefits to which the Executive may be
entitled under the terms of any employee benefit plan of the Company, as in
effect on the effective date of such termination, and (y) for the Severance
Benefits as defined and provided in Section 8 hereof.

“Substantial Breach” shall mean any material breach by the Company of its
obligations under this Agreement including without limitation: (i) the
assignment of the Executive to a position or duties materially diminished from
those normally assigned to a Senior Vice President and Chief Acquisitions
Officer of a business enterprise comparable to the Company and AACC; (ii) a
material reduction in the Executive’s then Regular Base Salary; or (iii) a
change in location at which the Executive is required to perform her duties for
the Company, AACC and its Subsidiaries which is outside a 50 mile radius of
Detroit, Michigan, but only if such change occurs within one (1) year after a
Change in Control; provided that the term “Substantial Breach” shall not include
(x) an immaterial breach by the Company of any provisions of this Agreement or
(y) a termination for Cause under Section 6(a).

The Executive must notify the Company in writing of the Executive’s intention to
invoke termination for “Substantial Breach” within ninety (90) days after the
initial existence of such event and provide the Company with thirty (30) days
for cure, or such event shall not constitute a “Substantial Breach” under this
Agreement. Additionally, the Executive must terminate employment within one
(1) year following the initial existence of one (1) or more of the events listed
above for the termination to be considered a “Substantial Breach”. The date of
resignation under this Section 6(d) shall be thirty-one (31) days after receipt
by the Company of written notice of resignation; provided that the Substantial
Breach specified in such notice shall not have been corrected by the Company
during the preceding 30-day period. The effective date of termination of
employment by the Company under this Section 6(d) and the effective date of
resignation by the Executive under this Section 6(d) shall each be referred to
as a “Section 6(d) Termination Date”.

(e) General. Notwithstanding anything in this Section 6 to the contrary, but
subject to the consequences set forth in this Section 6, (i) the Company may
terminate the Executive’s employment at any time with or without Cause, (ii) the
Executive may terminate her employment at any time whether or not there has been
a Substantial Breach and (iii) the Executive’s rights in any employee benefit
plans offered by the Company shall be governed by the rules of such plans as
well as by applicable law.

 

8



--------------------------------------------------------------------------------

(f) Survival. Notwithstanding anything in this Section 6 to the contrary, the
provisions of Sections 7 and 9 shall survive termination of this Agreement.

7. CONFIDENTIALITY AND NON COMPETITION. The Executive acknowledges that (x) the
agreements and covenants contained herein are essential to protect AACC and the
Company’s business and assets and (y) by virtue of her association with AACC and
the Company, the Executive has access to and has obtained and will continue to
have access to and obtain such knowledge, know-how, proprietary information,
training and experience, which is known only to the members, officers or
managers of AACC and the Company, or other employees, former employees,
consultants, or others in a confidential relationship with the Company, AACC and
its Subsidiaries, and there is a substantial probability that such knowledge,
know-how, proprietary information, training and experience could be used to the
substantial advantage of a competitor of AACC or the Company and to AACC or the
Company’s substantial detriment.

(a) Covenant Not To Compete. The Executive agrees that, for the period
commencing on the date of this Agreement and ending one (1) year after the
effective date of the termination of the Executive’s employment with the Company
(regardless of whether such effective date occurs upon the expiration of the
Initial Term or the Extended Term, as the case may be, occurs pursuant to
Section 6 or occurs after the expiration of the Initial Term or the Extended
Term, as the case may be, due to the Executive’s continued employment with the
Company outside of the terms of this Agreement) (the “Restricted Period”), the
Executive shall not, in the Territory (hereinafter defined), directly or
indirectly, either for herself or for, with or through any other person, own,
manage, operate, control, be employed by, participate in, loan money to or be
connected in any manner with, or permit her name to be used by, any business
which is engaged (1) in the business of purchasing and collecting consumer
accounts receivable that have been charged off by the original creditor
(“Charged Off Accounts”), (2) in financing sales of consumer product retailers
or (3) any other business activity in which the Company, AACC or any of its
Subsidiaries may engage during the Employment Period (a “Competitive Activity”).

For purposes of this Agreement, the term “participate” includes any direct or
indirect interest, whether as an officer, director, employee, partner, sole
proprietor, trustee, beneficiary, agent, representative, independent contractor,
consultant, advisor, provider of personal services, creditor, owner (other than
by ownership of less than one (1) percent of the stock of a corporation that has
a class of equity securities registered under the Securities Exchange Act of
1934), and the term “Territory” means each country in which AACC, the Company or
any of their affiliates shall have conducted business during the Employment
Period.

(b) Nondisclosure or Use of Confidential Information.

(i) The Executive shall not, whether during or after employment, disclose to any
person or entity or use, any information not in the public domain, in any form,
acquired by the Executive while she was employed or associated with AACC and the
Company or, if acquired following the termination of such association, such
information which, to the Executive’s knowledge, has been acquired, directly or
indirectly, from any person or entity owing a duty of confidentiality to the
Company or AACC (the “Confidential Information”). By way of illustration but not
limitation, Confidential Information may include trade secrets, supplier lists
regarding Charged Off Accounts, collection methods, information regarding bulk
purchases of Charged Off Accounts, employee compensation arrangements, business
practices, plans, policies, secret inventions, processes and compilations of
information, records and specifications, as well as information related to the
management policies and plans for AACC, the Company or their affiliates.

 

9



--------------------------------------------------------------------------------

(ii) Notwithstanding the foregoing, the restrictions in subsection (b)(i) of
this Section 7 are not applicable to the disclosure or use of Confidential
Information in connection with the following: (A) in the course of faithfully
performing the Executive’s duties as an employee of the Company; (B) with the
Company’s express written consent; (C) to the extent that any such Confidential
Information is in the public domain other than as a result of the Executive’s
breach of any of her obligations hereunder; or (D) where required to be
disclosed by court order, subpoena or other governmental process. In the event
that the Executive shall be required to make disclosure pursuant to the
provisions of clause (D) of the preceding sentence, the Executive promptly (but
in no event more than forty-eight (48) hours after learning of such subpoena,
court order, or other governmental process) shall notify the Company in writing,
by personal delivery or by facsimile, confirmed by mail or by certified mail,
return receipt requested.

(iii) The Executive agrees and acknowledges that all of such Confidential
Information, in any form, and copies and extracts thereof are and shall remain
the sole and exclusive property of AACC and the Company, and the Executive shall
on request return to the Company the originals and all copies of any such
information provided to or acquired by the Executive in connection with her
association with AACC or the Company, and shall return to the Company all files,
correspondence and/or other communications received, maintained and/or
originated by the Executive during the course of such association.

(c) No Interference. During the Restricted Period, the Executive shall not,
without the prior written approval of the Board of Directors, directly or
indirectly through any other person (i) induce or attempt to induce any employee
of the Company, AACC or any of its Subsidiaries to leave the employ of the
Company, AACC or any of its Subsidiaries or in any way interfere with the
relationship between the Company, AACC or any of its Subsidiaries and any
employee thereof, (ii) hire any person who was an employee of the Company, AACC
or any of its Subsidiaries within twelve months after such person’s employment
with the Company, AACC or any of its Subsidiaries was terminated for any reason,
(iii) induce or attempt to induce any supplier of Charged Off Accounts or other
business relation of the Company, AACC or any of its Subsidiaries to cease doing
business with the Company, AACC or its Subsidiaries, or in any way interfere
with the relationship between any such supplier or business relation and the
Company, AACC and its Subsidiaries or (iv) acquire Charged Off Accounts from any
person that was a seller of Charged Off Accounts to the Company, AACC or any of
its Subsidiaries during the Restricted Period.

 

10



--------------------------------------------------------------------------------

(d) Inventions. The Executive hereby sells, transfers and assigns to the Company
or to any person or entity designated by the Company all of the entire right,
title and interest of the Executive in and to all inventions, ideas, disclosures
and improvements, whether patented or unpatented, and copyrightable material,
made or conceived by the Executive, solely or jointly, or in whole or in part,
during her employment (including employment prior to the date hereof) by the
Company which are not generally known to the public or recognized as standard
practice and which (i) relate to methods, apparatus, designs, products,
processes or devices sold, leased, used or under construction or development by
the Company or any subsidiary and (ii) arise (wholly or partly) from the efforts
of the Executive during her employment with the Company (an “Invention”). The
Executive shall communicate promptly and disclose to the Company, in such form
as the Company requests, all information, details and data pertaining to any
such Inventions; and, whether during the Restricted Period or thereafter, the
Executive shall execute and deliver to the Company such form of transfers and
assignments and such other papers and documents as reasonably may be required of
the Executive to permit the Company or any person or entity designated by the
Company to file and prosecute the patent applications and, as to copyrightable
material, to obtain a copyright thereon. The Company shall pay all costs
incident to the execution and delivery of such transfers, assignments and other
documents. Any invention by the Executive within six months following the
termination of her employment hereunder shall be deemed to fall within the
provisions of this Section 7(d) unless the Executive bears the burden of proof
of showing that the Invention was first conceived and made following such
termination.

8. SEVERANCE BENEFITS.

(a) General; Release. If the Executive’s employment with the Company is
terminated pursuant to Section 6(d) hereof, the Executive shall be entitled to
receive as her sole and exclusive remedy the termination benefits provided under
this Section 8 regardless of the time remaining in the Initial Term or Extended
Term, as the case may be (the “Severance Benefits”). Any Severance Benefits that
are not exempt from Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) must be paid no later than the last day of the Executive’s
second tax year following the tax year in which the Executive’s separation from
service occurs. As a condition of receiving the Severance Benefits, Executive
agrees to sign an effective legal release (in any form the Board of Directors
may require) waiving any and all claims she has or may have against the Company,
AACC and their agents, employees, directors, subsidiaries, attorneys,
successors, assigns, and affiliates, as of the date of her termination.

(b) Amount.

(i) Non-Change in Control. Except in the circumstances described below in
subsection (ii), the Executive shall, upon a termination of employment pursuant
to Section 6(d), be paid periodically, according to the Company’s payroll
policy, her Regular Base Salary at the rate in effect on the Section 6(d)
Termination Date for the Severance Period (as defined below); provided that, if
the Executive is a “specified employee” within the meaning of Code Section 409A,
on the Section 6(d) Termination Date, the sum of such amount that is paid within
the first six (6) months following the Section 6(d) Termination Date shall not
exceed two (2) times the lesser of:

(A) the maximum dollar amount that may be taken into account under a
tax-qualified retirement plan pursuant to Code Section 401(a)(17) for the year
in which the Executive was terminated (for example, during 2009: $245,000 x 2 =
$490,000); or

 

11



--------------------------------------------------------------------------------

(B) the sum of the Executive’s annualized compensation based upon the annual
rate of pay for services to the Company for the Executive’s taxable year prior
to the taxable year in which the termination occurs (adjusted for any increase
during the year that was expected to continue indefinitely if the Executive had
not terminated employment).

The payments under this Section 8(b)(i) that are made during the first six
(6) months following the Executive’s Section 6(d) Termination Date are intended
to constitute a “separation pay plan due to involuntary termination of service”
under Treasury Regulation Section 1.409A-1(b)(9)(iii). In the event the
Executive’s separation pay is limited by application of this Section 8(b)(i),
the Company shall make any additional true-up payments in accordance with
Section 9 of this Agreement. Unless delayed under this Section 8(b)(i), any
Regular Base Salary amounts due under this Section 8(b)(i) shall be paid no
later than the end of the calendar year to which such salary amounts relate
(determined by dividing the Executive’s annual Regular Base Salary by twelve
(12)) and allocating such salary to each month following the Executive’s
Section 6(d) Termination Date.

“Severance Period” shall mean the period beginning on the Section 6(d)
Termination Date and continuing for a period of twelve (12) months, provided
that, in the event the Company elects to terminate the employment of the
Executive without Cause, such period will be shortened by the period of time
between the date written notice is given by the Company to the Executive
advising of the Company’s election to terminate the Executive without Cause and
the Section 6(d) Termination Date.

(ii) Change in Control. If the Executive’s employment with the Company is
terminated pursuant to Section 6(d) hereof within one (1) year after the
effective date of a Change in Control (as defined below), the Executive shall,
in lieu of the amount described above in subsection (i), receive the following
amount payable as indicated below:

(A) An amount equal to the product of the following;

(1) one (1), multiplied by

(2) the annual amount of the Executive’s Regular Base Salary as in effect at the
end of the calendar year preceding the Section 6(d) Termination Date (adjusted
for any increase during the calendar year of the Section 6(d) Termination Date
that had been expected to continue indefinitely).

 

12



--------------------------------------------------------------------------------

The foregoing amount shall be due and payable in a lump sum within 60 days of
the Section 6(d) Termination Date, unless subject to the 409A Suspension Period
described in Section 9(a).

As used herein, “Change in Control” means the occurrence of any of the following
events:

(w) the acquisition of ownership by a person, corporation or other entity, or a
group acting in concert, of fifty-one percent, or more, of the outstanding
common stock of AACC in a single transaction or a series of related transactions
within a one-year period;

(x) a sale of all or substantially all of the assets of AACC to any person,
corporation or other entity;

(y) a merger or similar transaction between AACC and another entity if
shareholders of AACC do not own a majority of the voting stock of the surviving
entity or any parent thereof and a majority in value of the total outstanding
stock of such surviving entity or any parent thereof; or

(z) during any consecutive two-year period commencing after January 1, 2009,
individuals who constituted the Board of Directors of AACC at the beginning of
the period (or their approved replacements, as defined herein) cease for any
reason to constitute a majority of the Board of Directors, with a new director
being considered an “approved replacement” director if her or her election (or
nomination for election) was approved by a vote of at least a majority of the
directors then still in office who either were directors at the beginning of the
period or were themselves approved replacement directors, but in either case
excluding any director whose initial assumption of office occurred as a result
of an actual or threatened solicitation of proxies or consents by or on behalf
of any person other than the Board of Directors;

provided, however, that there shall not be included within the meaning of
“Change in Control” any such event involving: (a) any employee benefit plan (or
related trust) sponsored or maintained by AACC; or (b) any of the current
shareholders of AACC as of January 1, 2009 (or any entity at any time controlled
by any such shareholder or shareholders).

(B) The Executive shall also be paid an amount equal to the product of the
following:

(1) one (1), multiplied by

(2) the sum of the Executive’s Bonus and Purchased Receivables Bonus for the
Company’s fiscal year immediately preceding the effective date of such Change in
Control.

 

13



--------------------------------------------------------------------------------

The foregoing amount shall be due and payable in a lump sum within 60 days of
the Section 6(d) Termination Date, unless subject to the 409A Suspension Period,
described in Section 9(a).

(iii) Certain Limitations. The Executive shall not be entitled to any further
notice, severance pay, pay in lieu of notice or any compensation whatsoever,
except any amounts owing under this Agreement. The Executive agrees that the
foregoing notice is deemed conclusively to be reasonable notice of termination
at common law and the Executive is not entitled to any additional notice or pay
in lieu of notice or severance pay. The Executive acknowledges that the Company
has drawn her attention to the provisions contained herein prior to executing
this Agreement.

(c) Welfare Benefits and COBRA. The Company shall reimburse the Executive for
her COBRA costs (to the extent applicable) for a period of eighteen (18) months
following the Section 6(d) Termination Date (including dependent coverage) in
any group health, vision and dental benefit plans provided by the Company, in
effect immediately prior to the Section 6(d) Termination Date. Following the
Section 6(d) Termination Date, the Company shall not be obligated to (i) provide
disability, life or business accident insurance covering the Executive or
(ii) to make contributions in respect of the Executive to any qualified
retirement and pension plans or profit sharing plans for compensation paid after
the Section 6(d) Termination Date. The Company will use its good faith efforts
to make the payments hereunder directly to the Executive and/or to the insurance
carrier / employee benefit provider, as the case may be, in such a manner as
will maximize the tax efficiencies for both the Company and the Executive.

9. TAXES; CERTAIN DEDUCTIONS AND LIMITATIONS.

(a) Taxes. The benefits provided hereunder are intended to be exempt from, or
comply with, Code Section 409A. Notwithstanding the foregoing, except as
otherwise specifically provided elsewhere in this Agreement or herein, the
Executive is solely responsible for the satisfaction of any taxes that may arise
pursuant to this Agreement (including taxes arising under Code Section 409A
regarding deferred compensation, and Code Section 4999 regarding golden
parachute excise taxes). The Company shall not have any obligation whatsoever to
pay such taxes or to otherwise indemnify or hold the Executive harmless from any
or all of such taxes.

If any amounts that become due under this Agreement constitute “nonqualified
deferred compensation” within the meaning of Code Section 409A, payment of such
amounts shall not commence until the Executive incurs a “separation from
service” within the meaning of Treasury Regulation Section 1.409A-1(h). If, at
the time of the Executive’s separation from service, the Executive is a
“specified employee” (within the meaning of Code Section 409A), any benefit to
which Code Section 409A additional taxes could be assessed on account of her
separation from service (including any amounts payable pursuant to the preceding
sentence) will not be paid until after the end of the sixth calendar month
beginning after the Executive’s separation from service (the “409A Suspension
Period”) to the extent such delay may reasonably be expected to avoid Code
Section 409A additional taxes. Within fourteen (14) calendar days after the end
of the 409A Suspension Period, the Executive shall be paid a lump sum payment in
cash equal to any payments delayed because of the preceding sentence.
Thereafter, the Executive shall receive any remaining benefits as if there had
not been an earlier delay. The Company shall have the sole discretion to
interpret the requirements of the Code, including Code Section 409A, for
purposes of this Agreement.

 

14



--------------------------------------------------------------------------------

Notwithstanding any other provisions of this Agreement, the parties hereto agree
to take all actions (including adopting amendments to this Agreement) as are
required to comply with or minimize any potential interest charges and/or
additional taxes as may be imposed under Code Section 409A with respect to any
payment or benefit due the Executive under this Agreement (including a delay in
some or all payments until the seventh month after the Executive’s employment
termination).

(b) Deductions and Withholding. The Executive agrees that the Company shall be
entitled to deduct and withhold from any compensation payable to the Executive
under this Agreement (i) any taxes in respect of the Executive that the Company
is required to deduct and withhold under federal, state or local law whether
arising from compensation hereunder or otherwise and (ii) any other amounts
lawfully due from the Executive as determined in good faith by the Company
and/or the Board of Directors. In the event that the Executive is no longer
employed by the Company at a time when the Company otherwise would be entitled
to deduct and withhold any amount pursuant to the preceding sentence, the
Executive shall remit such amount to the Company within five days after the
receipt of notice from the Company specifying such amount or otherwise in
accordance with the Executive’s obligations with respect thereto.

(c) Clawback – For Cause Matters. If, within 90 days after a Section 6(d)
Termination Date, the Board of Directors becomes aware of facts that, if known
during the Executive’s employment, it reasonably believes would have justified
termination for Cause, the Company may refrain from paying any unpaid amounts
due with respect to Severance Benefits or require the Executive to promptly (but
in no event less than 90 days after notice to the Executive of such
determination by the Board of Directors) repay any previously paid amounts
related thereto.

(d) Clawback – Substantial Decline in Stock Price. Notwithstanding the
provisions of Section 8, any payments under Section 8(b)(i) and (ii) will be
capped at one times the Regular Base Salary at the rate in effect on the
Section 6(d) Termination Date if (i) at any time during the period beginning on
Section 6(d) Termination Date and ending six months thereafter, the rolling
30-day average closing price for the common stock of AACC is lower than 10% of
the closing price for the common stock on the first (1st) trading day after
January 1, 2009 (i.e., 90% shareholder value lost), after taking into account
any intervening adjustments to the common stock (such as stock splits) in the
same manner as provided for option adjustments under the Company’s 2004 Stock
Incentive Plan, as amended, and (ii) the Board of Directors, acting reasonably
and in good faith, determines that such decline in the closing price of the
common stock was materially attributable to the action or inaction of the
Executive during the Employment Period.

 

15



--------------------------------------------------------------------------------

(e) Certain Limitations – Parachute Payments. The benefit limitations of this
Section 9(e) shall be applicable in the event the Executive receives any
benefits under this Agreement which are deemed to constitute parachute payments
under Code Section 280G. In the event that any payments to which the Executive
becomes entitled in accordance with the provisions of this Agreement would
otherwise constitute a parachute payment under Code Section 280G, then such
payments will be subject to reduction to the extent necessary to assure that the
Executive receives only the greater of (i) the amount of those payments which
would not constitute such a parachute payment, or (ii) the after-tax amount of
benefits after taking into account any excise tax imposed on the payments
provided to the Executive under this Agreement (or on any other benefits to
which the Executive may be entitled in connection with any change in control or
ownership of AACC or the subsequent termination of the Executive’s employment
with the Company) under Code Section 4999. Should a reduction in benefits be
required to satisfy the benefit limit of this Section 9(e), then the payment of
the Severance Benefits shall accordingly be reduced to the extent necessary to
comply with such benefit limit. Should such benefit limit still be exceeded
following such reduction, then any obligation of AACC or the Company to make
payments under any other employee benefit plans shall be reduced to the extent
necessary to eliminate such excess.

10. INJUNCTIVE RELIEF. Without intending to limit the remedies available to AACC
and the Company, the Executive acknowledges that a breach of any of the
covenants contained in Section 7 hereof may result in material irreparable
injury to AACC, the Company or their affiliates for which there is no adequate
remedy at law, that it will not be possible to measure damages for such injuries
precisely and that, in the event of such a breach or threat thereof, AACC and
the Company shall be entitled to obtain a temporary restraining order and/or a
preliminary or permanent injunction restraining the Executive from engaging in
activities prohibited by Section 7 hereof or such other relief as may be
required to specifically enforce any of the covenants in Section 7 hereof. The
Executive hereby agrees and consents that such injunctive relief may be sought
in any state or federal court of record in Michigan, or in the state in which
such violation may occur, or in any other court having jurisdiction, at the
election of AACC or the Company.

11. EXTENSION OF RESTRICTED PERIODS. In addition to the remedies AACC and the
Company may seek and obtain pursuant to Section 10 of this Agreement, the
Restricted Period shall be extended by any and all periods during which the
Executive shall be found by a court to have been in violation of the covenants
contained in Section 7 hereof.

12. SUCCESSORS; BINDING AGREEMENT. This Agreement is personal to the Executive
and, without the prior written consent of the Board of Directors, shall not be
assignable by the Executive otherwise than by will, the laws of descent and
distribution or the terms of a revocable trust of which the Executive is the
grantor. This Agreement shall inure to the benefit of and be enforceable by the
Executive’s legal representatives. This Agreement shall inure to the benefit of
and be binding upon the Company and its successors and assigns.

13. WAIVER AND MODIFICATION. Any waiver, alteration or modification of any of
the terms of this Agreement shall be valid only if made in writing and signed by
the parties hereto; provided that any such waiver, alteration or modification is
consented to on the Company’s behalf by the Board of Directors. No waiver by
either of the parties hereto of their rights hereunder shall be deemed to
constitute a waiver with respect to any subsequent occurrences or transactions
hereunder unless such waiver specifically states that it is to be construed as a
continuing waiver.

 

16



--------------------------------------------------------------------------------

14. SEVERABILITY. The Executive acknowledges and agrees that the covenants set
forth in Section 7 hereof are reasonable and valid in geographical and temporal
scope and in all other respects. If any of such covenants or other provisions of
this Agreement are found to be invalid or unenforceable by a final determination
of a court of competent jurisdiction (a) the remaining terms and provisions
hereof shall be unimpaired and (b) the invalid or unenforceable term or
provision shall be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision.

15. SUBMISSION TO JURISDICTION; VENUE.

(a) WITH THE EXCEPTION OF THE RIGHTS OF AACC AND THE COMPANY UNDER SECTION 10 OF
THIS AGREEMENT, ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY TRANSACTIONS CONTEMPLATED HEREBY SHALL BE BROUGHT IN THE COURTS OF THE STATE
OF MICHIGAN OR IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
MICHIGAN SITTING IN DETROIT, MICHIGAN, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH OF THE PARTIES HEREBY ACCEPTS FOR HERSELF OR ITSELF AND IN
RESPECT OF HER OR ITS PROPERTY GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS. EACH OF THE PARTIES IRREVOCABLY CONSENTS
TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH
ACTION OR PROCEEDING BY MAILING COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO SUCH PARTY AT HER OR ITS ADDRESS AS PROVIDED IN SECTION 18
HEREOF. NOTHING IN THIS PARAGRAPH (a) SHALL AFFECT THE RIGHT OF ANY PARTY TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS IN ANY OTHER JURISDICTION.

(b) WITH THE EXCEPTION OF THE RIGHTS OF AACC AND THE COMPANY UNDER SECTION 10 OF
THIS AGREEMENT, EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTIONS WHICH SHE OR
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID
ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT
BROUGHT IN THE COURTS REFERRED TO IN PARAGRAPH (a) OF THIS SECTION 15 AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

(c) WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH OF THE PARTIES TO
THIS AGREEMENT AGREES THAT, AT THE TIME OF ANY SUCH ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY TRANSACTIONS CONTEMPLATED HEREBY, EACH OF THE
PARTIES WILL EXECUTE SUCH INSTRUMENTS AND OTHER DOCUMENTS AS MAY BE NECESSARY TO
CONSENT TO AND WAIVE ANY OBJECTION TO VENUE AND JURISDICTION IN THE COURTS
IDENTIFIED IN SUBSECTIONS (a) AND (b) ABOVE.

 

17



--------------------------------------------------------------------------------

16. WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH PARTY HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

17. BLUE PENCILLING. In the event that, notwithstanding the first sentence of
Section 14 hereof, any of the provisions of Section 7 relating to the geographic
or temporal scope of the covenants contained therein or the nature of the
business restricted thereby shall be declared by a court of competent
jurisdiction to exceed the maximum restrictiveness such court deems enforceable,
such provision shall be deemed to be replaced herein by the maximum restriction
deemed enforceable by such court.

18. NOTICES. All notices required to be given hereunder shall be in writing and
shall be deemed to have been given if (a) delivered personally or by documented
courier or delivery service, (b) transmitted by facsimile or (c) mailed by
registered or certified mail (return receipt requested and postage prepaid) to
the following listed persons at the addresses and facsimile numbers specified
below, or to such other persons, addresses or facsimile numbers as a party
entitled to notice shall give, in the manner hereinabove described, to the
others entitled to notice:

In the case of the Company:

Asset Acceptance, LLC

28405 Van Dyke Avenue

Warren, Michigan 48093

Attention: President and Chief Executive Officer

Facsimile No.: 586-446-7832

with a copy (which will not constitute notice) to:

Asset Acceptance, LLC

28405 Van Dyke Avenue

Warren, Michigan 48093

Attention: Edwin L. Herbert, Esq.

Vice President and General Counsel

Facsimile No.: 586-446-7832

In the case of the Executive:

Deborah L. Everly

XXXXX XXXXXXX

XXXXXXX, XX XXXXX

 

18



--------------------------------------------------------------------------------

Notice pursuant hereto shall be deemed given (i) if delivered personally, when
so delivered, (ii) if given by facsimile, when transmitted to the facsimile
number set forth above, when so transmitted if transmitted during normal
business hours at the location to which it is transmitted or upon the opening of
business on the next Business Day if transmitted other than during normal
business hours at the location to which it is transmitted and (iii) if given by
mail, on the third business day following the day on which it was posted.

19. CAPTIONS AND PARAGRAPH HEADINGS. Captions and section headings herein are
for convenience only, are not a part hereof and shall not be used in construing
this Agreement.

20. ENTIRE AGREEMENT. This Agreement constitutes the entire understanding and
agreement of the parties hereto regarding the employment of the Executive, and
supersedes all prior agreements and understandings between the parties,
including, without limitation, the Initial Employment Agreement.

21. COUNTERPARTS. This Agreement may be executed in counterparts, including by
facsimile transmission or electronic signature as permitted by applicable Law,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

22. ACKNOWLEDGMENT AND INDEPENDENT LEGAL ADVICE. The Executive acknowledges that
(a) she has read and understands this Agreement and that the Company has advised
her that the foregoing alters and supersedes her common law rights, and
(b) neither her execution of this Agreement nor her performance of services
pursuant to this Agreement will violate any prior or existing employment
agreement, non-competition agreement, or similar agreement to which the
Executive is or ever has been a party. The Executive acknowledges that the
Company has advised her to seek legal advice prior to executing this Agreement.

23. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Michigan, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Michigan or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Michigan.

[Signatures on next page]

 

19



--------------------------------------------------------------------------------

WITNESS WHEREOF, the parties hereto have executed this Agreement as of the day
and year first above written.

 

ASSET ACCEPTANCE, LLC By:  

/s/ Rion B. Needs

  

2/24/10

  RION B. NEEDS      Date Its:  

President and Chief Executive Officer

/s/ Deborah L. Everly

  

2/24/10

DEBORAH L. EVERLY      Date

 

20